IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LISE RAPAPORT AND SEAMUS                    : No. 94 EM 2014
MCCAFFERY,                                  :
                                            :
                     Respondents            :
                                            :
                                            :
             v.                             :
                                            :
                                            :
INTERSTATE GENERAL MEDIA, LLC,              :
WILLIAM MARIMOW, CRAIG MCCOY,               :
SIGNE WILKINSON, AND MICHAEL                :
DAYS,                                       :
                                            :
                     Petitioners            :


                                        ORDER


PER CURIAM
      AND NOW, this 3rd day of September, 2014, the Application for Extraordinary

Relief is DENIED.



      Mr. Justice McCaffery did not participate in this matter.

      Mr. Chief Justice Castille files a concurring statement.